Citation Nr: 0911926	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. 1318 (West 2002).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1944 to 
February 1946.  He died in November 2007 at age 83, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The appellant's motion for an advance upon 
the docket was granted.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran died in November 2007, at age 83, of right 
lower lobe pneumonia of one weeks' duration and chronic 
lymphocytic leukemia (Binet Stage II) of three' weeks 
duration.  

3.  At the time of his death, the Veteran had been granted 
service connection for bilateral hearing loss with a 
100 percent evaluation effective from September 2002.  

4.  Neither pneumonia nor leukemia, the disabilities 
resulting in the Veteran's death. were incurred or aggravated 
during active military service, they are not shown to be 
causally related to any incident, injury or disease of 
service, and no competent medical evidence or opinion shows 
or suggests that the Veteran's service-connected hearing loss 
in any way contributed to his death by pneumonia and 
leukemia.  

5.  The Veteran was rated 100 percent for VA disability 
compensation for five years and two months at the time of his 
death.  


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 
3.309, 3.312 (2007).  

2.  The criteria for an award of dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant was provided VCAA notice in January 2003.  This 
notice informed her of the evidence necessary to substantiate 
her claims, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised she 
submit any relevant evidence in her possession.  All known 
relevant available evidence has been collected for review, 
including a death certificate and records of terminal 
hospitalization.  VCAA is satisfied.  38 U.S.C.A. § 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
leukemia, which are shown to have become manifest to a 
compensable degree within one year after the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred or 
aggravated or otherwise causally related to service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, there 
must be demonstrated a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

A surviving spouse may be paid dependency and indemnity 
compensation (DIC) if it is found that a Veteran's death is 
due to a service-connected disability.  However, DIC is also 
payable if the Veteran was service-connected for disability 
rated totally disabling (100%) at the time of his death, if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death (or 
five years if immediately following separation from service, 
or one year if the Veteran was a former prisoner of war who 
died after September 1999).  38 U.S.C.A. § 1318(b).  

Analysis:  Again, the Veteran had military service during the 
World War II Era from August 1944 to February 1946.  During 
his lifetime, he had been granted service connection for 
bilateral hearing loss, with a 100 percent schedular 
evaluation effective from September 2002.  

The Veteran died in November 2007, at age 83, and the 
Certificate of Death listed the causes of death to be right 
lower lobe pneumonia of one week duration, due to or as a 
consequence of chronic lymphocytic leukemia (Binet Stage II) 
of three weeks' duration.  

There is no evidence on file nor any argument by the 
appellant that the Veteran manifested pneumonia during 
service which became chronic for the remainder of his 
lifetime.  There is also no evidence or argument showing that 
the Veteran manifested chronic lymphocytic leukemia during 
service, or to a compensable degree within one year after 
service separation.  It is clear that each of these 
death-causing diseases manifested many years after the 
Veteran was separated from service, and that they were 
entirely unrelated to any incident, injury or disease of 
active service.  

Moreover, there is simply no competent clinical evidence or 
opinion which in any way shows or suggests that the Veteran's 
service-connected hearing loss played any part in causing or 
materially hastening his death.  The Veteran's death by 
pneumonia and leukemia at age 83, over 60 years after he was 
separated from service, was entirely unrelated to service, 
and an award of service connection for the cause of death is 
not warranted.  

Additionally, at the time of his death in November 2007, the 
Veteran had been in receipt of a 100 percent Schedular 
evaluation for bilateral hearing loss, effective from 
September 2002.  Accordingly, the Veteran's 100 percent 
schedular evaluation for service-connected disability had 
only been in effect for five years and two months at the time 
of his death.  An award of dependency and indemnity 
compensation for the appellant under 38 U.S.C.A. § 1318 is 
not warranted, because the Veteran was not rated totally 
disabled for a period of 10 years prior to his death.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death's is denied.  

Entitlement to payment of dependency and indemnity 
compensation (DIC) in accordance with 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


